The evidence shows without dispute that at the time of the shooting, defendant was in the act of making a lawful arrest for a crime committed by deceased in the presence of defendant, who was an arresting official. The evidence is equally clear that at the time of the shooting the deceased was committing an assault and battery on defendant with a deadly weapon, to-wit, a shotgun.
Considering the evidence and record together it is made to appear that the homicide was not unlawful.
TERRELL and CHAPMAN, J. J., dissent.